OPINION,
Mr. Chief Justice Paxson :
We quite agree with the learned judge of the court below that the act of June 24,1885, P. L. 160, entitled “ An Act to perfect the records of deeds, mortgages, and other instruments in certain cases,” was an unnecessary piece of legislation. It was called for by no public need, and serves no useful purpose. The practical effect of it would be to largely increase the fees or perquisites of the respective recorders of deeds throughout the commonwealth, by requiring them to perform, either a wholly useless service, or services which they were bound to do *581before tbe passage of said act. It would be a vain thing to require tbe recorder of tbe city of Philadelphia to certify upon each one of the millions of deeds on record in his office, that said deed was duly recorded by himself or one of his predecessors. It would add nothing to the legal value of the record. It would be just as sensible to require the prothonotaries of the respective courts of Common Pleas throughout the commonwealth, to certify upon the back of each of the papers which have been filed in said courts for the last hundred years that said paper had been filed. In either case we can see no possible advantage to the public interests ; but we can readily understand that, with a charge of twenty cents for each certificate, to be paid by the counties of the state, the act might be made a source of vast income to the recorders. It is only proper to say that the act was passed before the commencement of the term of the present plaintiff.
So far as this suit is concerned, the city is protected by § 5 of article XIV. of the constitution, which declares:
“ The compensation of county officers shall be regulated by law, and all county officers who are or may be salaried shall pay all fees which they may be authorized to receive into the treasury of the county or state, as may be directed by law. In counties containing over 150,000 inhabitants, all county officers shall be paid by salary, and the salary of such officer and his clerk, heretofore paid by fees, shall not exceed the aggregate amount of fees earned during his term, and collected by or for him.”
The act of March 31, 1876, P. L. 13, was passed to carry this provision of the constitution into effect, and tbe salary of the recorder of deeds for the county of Philadelphia was thereby fixed at $12,000, the said county having a population of over 300,000. This salary would not seem inadequate, in view of the fact that the duties of the office require neither previous training, knowledge, nor experience, and that the said duties are chiefly, if not wholly, performed by deputies and clerks, whose compensation is paid out of the emoluments of the office. It is a larger salary than is paid to the governor of the commonwealth, and very much larger than that received by the judges of this court. Yet the effect of this act, if enforced according to its terms, would increase the emoluments of the office to an extent that it is difficult to compute.
*582The constitution lies directly across the path of this proceeding. If there is any one matter in that instrument that is entirely clear to the dullest comprehension, it is the intent to substitute, in all counties containing over 150,000 inhabitants, a new system of fixed salaries for the old and universally condemned system of fees. The legislature has carried out this provision upon a most liberal scale, so far as salaries are concerned, and the fees collected are required to be paid into the state or county treasury. The act of 1885 is a plain attempt to evade both the constitution and the act of 1876, before referred to. Section 5 of the first-named act provides that “ the person performing such service shall be entitled to be paid by the proper county the sum of twenty cents for each certificate to record, and ten cents when the signature alone is wanting.” The “ person ” there referred to is the recorder of deeds, and the “ service ” is one which the act imposes upon him. That officer is required to perform, not only the duties or service which pertained to his office at the time he entered upon it, but also any additional duties which the legislature may from time to time annex to said office ; and the salary now fixed by law covers all those duties. It is well it should be distinctly understood that county officers whose salaries have been fixed by the act of 1876 have no right to extra charges for services pertaining to their offices, and which have been east upon them by law. It is true, we held in Scranton Sch. Dist. v. Simpson, 133 Pa. 202, that where a man held both the office of city treasurer and treasurer of the school district, took a separate oath of office in each case, and gave a separate bond to each for the faithful performance of his duties, he was entitled, under the act of assembly, to receive a salary both from the city and the school district. See, also, McCauley v. Sch. Dist., 133 Pa. 493. But in Rothrock v. Sch. Dist., 133 Pa. 487, we held that the plaintiff, who was the controller of the city of Easton, was not entitled to charge for his services in auditing the accounts of the school district, although he performed the services, for the reason that he had never been elected or appointed auditor for the school board. The case in hand, however, has little analogy to those cited. The recorder of deeds, under the act of 1885, was not acting in a dual character, nor did he fill two offices. He was merely performing the duties which belonged *583to his office, which had been imposed upon it by an act of assembly, and such services were covered by his official salary.
This decision applies only to the case of a salaried officer, under the act of 1876. But, as the act of 1885 is general, and affects each recorder of deeds and every taxpayer in the commonwealth, it is proper to say that it cannot be enforced, for the reason that it is unconstitutional. The title of it reads: “ An act to perfect the records of deeds, mortgages, and other instruments in certain cases.” This is all very well as far as it goes, but what is there in the title to give notice that the cost of this “ perfecting ” is thrown upon the county of Philadelphia, and the other counties of the state ? In Phœnixville Bor. Road, 109 Pa. 44, it was held that the act of March 18, 1868, P. L. 352, entitled “ An Act relating to boroughs in the county of Chester,” which repealed certain provisions of a general act, respecting the proceedings for laying out and opening roads within the boroughs of Chester county, the effect of which was to relieve the property owners in the boroughs from the burden of paying damages for roads opened within the boroughs, and to shift that burden upon the county, was unconstitutional, for the reason that there was nothing in the title of the act to give notice to the property owners of the county that said burden had been placed upon them. The law upon this subject was very fully discussed by Mr. Justice Ster-rett in that case and the authorities cited. The act of 1885 comes precisely within its ruling. There is nothing in the title of said act to give notice or warning to the taxpayers of the different counties of the state that the recorder’s fees given thereby were imposed upon them. The act is so plainly unconstitutional that we consider it our duty to declare it so in this case.
Judgment affirmed.